* Writ of error granted.
Suit on a note for $400, and to foreclose a mortgage lien on an automobile securing it. Joe Jacques executed the note and mortgage to J. W. Newsom July 20, 1928, and the mortgage was filed for record July 21, 1928, on which date Newsom assigned them to appellant for $348 paid. Jacques made default and judgment was rendered against him, but appellant was denied a foreclosure of the mortgage lien on the automobile under the plea of intervention and proof of Howard Graham that J. W. Newsom sold the automobile to W. C. Pratt August 31, 1928; that Pratt sold same to him September 20, 1928; and that neither Pratt nor himself had actual or constructive notice of appellant's mortgage.
J. W. Newsom was engaged in the business of selling used automobiles. Joe Jacques was employed by Newsom at his "auto laundry." No bill of sale was executed by Newsom to Joe Jacques, and Jacques was not shown to have ever been in possession of the automobile; nor to have ever asserted any right, title, or interest to it. It was in the possession of Newsom on the lot where he conducted his business for several days prior to the date he sold it to Pratt. In Rhea Mortgage Co. v. Lemmerman, 10 S.W.2d 690, 691, the Commission of Appeals held that the "weight of authority establishes the rule that a mortgage on personal property made by one who is not the owner thereof, although placed of record, is not constructive notice to any one dealing with the owner of the property."
The judgment of the trial court is affirmed.
Affirmed.